Citation Nr: 1000446	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1974 to October 1978 
and July 1981 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
was initially also on appeal.  However, during the pendency 
of this appeal, by rating action dated in September 2008, the 
Veteran's claim was granted.  As this represents a complete 
grant of the benefit sought on appeal, the issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997);  see, too, 38 C.F.R. § 20.200 (2009).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left ear hearing 
loss is manifested as a result of his period of active 
service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for left ear hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Left Ear Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system, such as hearing impairment, may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran attributes his left ear hearing loss to his 
period of active service.  Specifically, he asserts that he 
had "tremendous noise exposure" while in service due to his 
job as a combat engineer in the flight line of an aircraft 
carrier.  

A review of the Veteran's entrance report of medical 
examination dated in June 1974 shows that audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
0
-
5

The Veteran's separation report of medical examination dated 
in September 1978 shows that audiological evaluation revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
35
55

In the associated report of medical history, also dated in 
September 1978, the Veteran indicated that he had experienced 
hearing loss.

Subsequent to service, a VA examination report dated in 
October 2005 shows that the Veteran's claims file was 
unavailable for review in conjunction with conducting the 
examination of the Veteran.  The Veteran reported 
experiencing left ear hearing loss soon after separation from 
service that he attributed to noise exposure in service.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
35
40

The examiner indicated that audiographic studies showed 
unilateral sensorineural hearing loss, possibly consistent 
with noise exposure.  The examiner concluded that based on 
the Veteran's account of the onset of hearing loss in the 
left ear, it was less likely that the hearing loss was the 
result of military duty.

A VA examination report dated in September 2008 shows that 
the Veteran's claims file was said to have been available for 
review by the examiner in conjunction with the examination of 
the Veteran.  The VA examiner, however, referenced service 
treatment records from the Veteran's second period of active 
service, but none from the first.  The Veteran reported 
having first starting noticing hearing loss of the left ear 
approximately 15 years earlier when at work as a prison 
guard.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
45
45
50

The examiner concluded that it was not likely that the 
hearing loss was a result of military noise exposure.

The Board recognizes the Veteran's contentions that he has 
had continuous hearing loss and tinnitus since his period of 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board assigns low probative weight to the October 2005 VA 
examiner's negative nexus opinion regarding the Veteran's 
left ear hearing loss because the examiner did not have 
access to the Veteran's claims file and did not consider the 
demonstrated decreased left ear hearing acuity from his June 
1974 entrance examination when compared with his September 
1978 separation examination.  Similarly, the VA examiner in 
September 2008 shows that the Veteran's claims file was said 
to have been available for review, but there was no reference 
to the audiological findings of the first period of active 
service.

The Board instead notes that the October 2005 VA examiner did 
state that the audiological findings showed unilateral 
sensorineural hearing loss, possibly consistent with noise 
exposure.  In this regard, the Board finds the Veteran to be 
both competent and credible to testify as to having 
continuous hearing loss since his period of active service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for left ear hearing loss is 
warranted, and the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


